FILED
                            NOT FOR PUBLICATION                             JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VIJENDRA KUMAR SINGH,                            No. 08-71682

              Petitioner,                        Agency No. A024-944-946

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 10, 2011 **

Before:       BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Vijendra Kumar Singh, a native and citizen of Fiji, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo whether a particular conviction constitutes an aggravated


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
felony, Randhawa v. Ashcroft, 298 F.3d 1148, 1151 (9th Cir. 2002), and we deny

the petition for review.

      The agency properly determined that Singh’s conviction under California

Penal Code § 496(a), for which he was sentenced to one year imprisonment,

constituted an aggravated felony under 8 U.S.C. § 1101(a)(43)(G). See Verdugo-

Gonzalez v. Holder, 581 F.3d 1059, 1062 (9th Cir. 2009) (“The full range of

conduct proscribed by [section 496(a)] falls within the generic definition of a theft

offense.”); see also Alvarez-Reynaga v. Holder, 596 F.3d 534 (9th Cir. 2010).

Singh is therefore removable as an aggravated felon, see 8 U.S.C.

§ 1227(a)(2)(A)(iii), and statutorily ineligible for cancellation of removal, see

8 U.S.C. § 1229b(a)(3).

       In light of our disposition, we do not address Singh’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71682